Case 1:21-cr-20239-TLL-PTM ECF No. 1, PagelD.1 Filed 04/07/21 Page 1of5 B

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NOTHERN DIVISION

UNITED STATES OF AMERICA, Case: 1:21-cr-20239
Judge: Ludington, Thomas L.

Loe MJ: Morris, Patricia T.
Plaintiff, Filed: 04-07-2021 At 11:40 AM
SEALED MATTER (tt)

Vv.

D-1 MICHAEL JOHN TADAJEWSKI,
D-2. TYLER BLAINE MILLER,

Defendants.

 

INDICTMENT

 

COUNT ONE
CONSPIRACY TO STEAL FIREARMS FROM A FEDERALLY
LICENSED FIREARMS DEALER AND POSSESS STOLEN FIREARMS
(18 U.S.C. §§ 371, 922(u), & 922(j))

1. Beginning in November 2020 and continuing through on or about
November 21, 2020, in the Eastern District of Michigan, Northern
Division, Michael Tadajewski, Tyler Miller, and Minor Conspirator-1
(MC-1) knowingly and willfully combined, conspired, confederated and

agreed together, and with persons known and unknown to the Grand

Jury, to commit certain offenses against the United States, that is, to steal

1

 
Case 1:21-cr-20239-TLL-PTM ECF No. 1, PagelD.2 Filed 04/07/21 Page 2 of5

firearms from a federally licensed firearm dealers in violation of Title 18,
United States Code, Section 922(u), and to receive, possess, sell, and
dispose of stolen firearms in violation of Title 18, United States Code,
Section 922(j).
Object of the Conspiracy

2. The object of the conspiracy was to steal and obtain firearms and then

sell them for money and profit.
Overt Acts

3. In furtherance of the conspiracy and to achieve the object of the
conspiracy, the members of the conspiracy committed the following overt
acts, among others, in the Eastern District of Michigan, Northern

Division, and elsewhere:

a. In November of 2020, Michael Tadajewski, Tyler Miller, and MC-1
researched via the internet Full Bore Firearms, a federally licensed
firearms dealer located at 1109 Crittenden Ct., Alpena, MI, 49707, to
learn about the gun shop and obtain information to assist them in
planning the burglary.

b. On or about November 21, 2020, Michael Tadajewski drove Tyler

Miller and MC-1 to a wooded area near Full Bore Firearms and

 

 
Case 1:21-cr-20239-TLL-PTM ECF No. 1, PagelD.3 Filed 04/07/21 Page 3 of 5

i.

parked the vehicle in a secluded area.

Tyler Miller and MC-1 walked through the woods to the gun shop and
threw a rock through a glass window to make entry into the building.
Tyler Miller and MC-1 wore masks, hooded sweatshirts, and gloves to
disguise their identities when they burglarized the gun store.

Tyler Miller and MC-1 stole approximately 49 firearms from Full
Bore Firearms.

After the burglary Michael Tadajewski, Tyler Miller, and MC-1 used
carbide cutters to grind the serial numbers off the guns.

Michael Tadajewski then attempted to sell the stolen firearms.
Michael Tadajewski hid a majority of the weapons that were stolen
from Full Bore Firearms in the woods near his home.

On November 24, 2020, Tyler Miller possessed three firearms that

were stolen from Full Bore Firearms.

All in violation of Title 18 United States Code, Sections 371, 922(u) and 922(j).
 

Case 1:21-cr-20239-TLL-PTM ECF No. 1, PagelD.4 Filed 04/07/21 Page 4of5

FORFEITURE ALLEGATION- FIREARMS AND AMMUNITION
(18 U.S.C. § 924(d)(1))

The allegations contained in Count One of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to Title 18, United States Code, Section 924(d)(1).

Upon conviction of the offense charged in Count One, Michael Tadajewski

and Tyler Miller shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 924(d)(1) any firearm or ammunition involved in said

offense.

Dated: April 7, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

THIS IS A TRUE BILL.

s/GRAND JURY FOREPERSON

s/TIMOTHY TURKELSON
TIMOTHY TURKELSON
Assistant U.S. Attorney

210 Federal Building,

600 Church Street,

Flint, Michigan 48502

(810) 766-5177
timothy.turkelson@usdoj.gov
(P53748)
Case 1:21-cr-20239-TLL-PTM ECF No. 1, PagelD.5 Filed 04/07/21 Page5of5

Companion Case information MUST be completed by A''®* -~7 *-*-'->

United States District Court imi Case: 1:21-cr-20239

Eastern District of Michigan Criminal Case Cc Hoge: aria ae Thomas L.
MJ: Morris, Patricia 1.

Filed: 04-07-2021 At 11:40 AM
SEALED MATTER (tt)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to coi

  

 

| Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

[] Yes No AUSA’s Initials: TT

 

 

 

_Case Title: USA v. MICHAEL TADAJEWSKI & TYLER MILLER

 

County where offense occurred : ALPENA

 

Check One: Felony [_] Misdemeanor [] Petty
X _Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

L] Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

April 7, 2021 wi}

Date Timothy Turkelson
Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177

Email: Timothy. Turkelson@usdoj.gov

P53748

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 
